DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Greece on 7/17/2019. It is noted, however, that applicant has not filed a certified copy of the GR20190100304 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 100 and 210.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the panels being joined to a neighboring structure by way of a butt joint and by way of a lap joint must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
The drawings are objected to because:
Fig. 2 appears to have reference number 110 where the Examiner believes reference number 210 belongs; and
The exploded view of Fig. 3A does not appear to correspond to the area which the arrow is pointing to.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6 and 7 are objected to because of the following informalities: 
Claim 6 states “… the lesser thickness of the cell walls is equal or smaller than 0.187 millimeters.” The Examiner believes the claim is intended to state “… the lesser thickness of the cell walls is equal to or smaller than 0.187 millimeters.”
Claim 7 states “… the distance between two opposing cell walls of greater thickness is equal or greater than 3.175 millimeters.” The Examiner believes the claim is intended to state “… the distance between two opposing cell walls of greater thickness is equal to
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 claims “A lightweight metallic container comprising: two parallel elongated side walls … the floor comprising at least one cellular panel comprising a metallic cellular core of a multiplicity of polygonal cells each cell comprising at least two opposing horizontal walls coupled to one another at each distal end of each of the walls by at least one intersecting wall of half thickness of a thickness of each of the opposing horizontal walls.” Claim 1 has side walls and horizontal walls and then states that the horizontal walls are coupled to one another at each distal end of each of “the walls”. It is unclear which walls are supposed to be “the walls”. For purposes of further examination, the claim is being interpreted as stating “… the floor comprising at least one cellular panel comprising a metallic cellular core of a multiplicity of polygonal cells each cell comprising at least two opposing horizontal walls coupled to one another at each distal end of each of the horizontal
Claim 5 recites the limitation "the neighboring structure" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of further examination, the claim is being interpreted as referencing “a neighboring structure”.
Claim 5 states “… each panel is joined to the neighboring structure by way of a butt joint and by way of a lap joint” This is unclear. How can the panels be joined to a neighboring structure by way of a butt joint AND by way of a lap joint? The nature of the two joints would appear to preclude them from being used at the same time. For purposes of further consideration, the claim is being interpreted as stating “… each panel is joined to the neighboring structure by way of a butt joint [[and]] or by way of a lap joint.”
Claim 9 recites the limitation "the panel interior portion" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of further consideration, the claim is being interpreted as referencing “a panel interior portion”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US 2009/0184112) in view of Changzhou Institute of Mechatronic Technology (CN 205257094) (hereinafter CIMT) and further in view of Christman (US 3108367).
Regarding Claim 1

	Nielsen teaches a lightweight metallic container (Fig. 1) comprising: two parallel elongated side walls (110) each having a top rail (117) at one side and each being secured on an opposite side to a corresponding bottom rail (119) of a floor frame, each bottom rail being coupled to one another by a floor (104) secured to and resting on a multiplicity of cross-beam members of the floor frame; a front end assembly (106) secured to one end of each of the top rails and to one end of each of the bottom rails over respective corner castings; a door end (108) assembly opposite the front end assembly and secured to an opposite end of each of the top rails and to an opposite end of each of the bottom side rails over respective corner castings, and a roof (102) secured to respective ones of the top rails of each of the two side walls (Paragraphs [0026] and [0029]-[0031]).

    PNG
    media_image1.png
    375
    610
    media_image1.png
    Greyscale


	CIMT teaches a lightweight metallic container (below – Fig. 1-3) comprising: two parallel elongated side walls, a floor frame (Fig. 2); a front end assembly; a door end assembly opposite the front end assembly, and a roof, the floor comprising at least one cellular panel comprising a metallic cellular core (5) of a multiplicity of polygonal cells each cell comprising at least two opposing horizontal walls coupled to one another at each distal end of each of the walls by at least one intersecting wall (Paragraphs [0008] and [0016]).  

    PNG
    media_image2.png
    424
    630
    media_image2.png
    Greyscale
      
    PNG
    media_image3.png
    515
    545
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    265
    645
    media_image4.png
    Greyscale

Christman teaches a cellular panel (below – Fig. 2 and 3) comprising a metallic cellular core of a multiplicity of polygonal cells each cell (14/15/16) comprising at least two opposing horizontal walls (14/14 and 15/15) coupled to one another at each distal end of each of the walls by at least one intersecting wall (16) of half thickness of a thickness of each of the opposing horizontal walls (14/14 and 15/15), as can be seen in Fig. 2 and 3 below (Col. 2, Ln. 3-13).

    PNG
    media_image5.png
    325
    544
    media_image5.png
    Greyscale
    
    PNG
    media_image6.png
    295
    459
    media_image6.png
    Greyscale

Nielsen and CIMT are analogous inventions in the field of cargo containers.  It would have been obvious to one skilled in the art at the time of filing to modify the floor of Nielsen with the teachings of the cellular panels of CIMT in order to provide floors which can bear a considerable amount of weight compared to conventional wood floors (as taught by Nielsen) (Paragraph [0016]). 
Nielsen in view of CIMT and Christman are analogous inventions in the field of cellular panels.  While CIMT teaches a metallic cellular core, CIMT does not specify how the polygonal cells are arranged with regards to one another. Christman teaches the metallic cellular core 

Regarding Claim 2

	Nielsen in view of CIMT and further in view of Christman (hereinafter “modified Nielsen”) teaches all the limitations of claim 1 as stated above. CIMT further teaches each polygonal cell is hexagonal in shape, as can be seen in Fig. 2 above.

Regarding Claim 3

	Modified Nielsen teaches all the limitations of claim 2 as stated above. CIMT further teaches each panel comprises an interior portion including a metallic cellular core (5) of a multiplicity of the polygonal cells that are each hexagonal in shape, and a skin (4/6) covering the metallic cellular core (Paragraph [0025]).

Regarding Claim 4

	Modified Nielsen teaches all the limitations of claim 3 as stated above. CIMT further teaches the skins (4/6) are metallic (Paragraph [0025]).

Regarding Claim 6



Regarding Claim 7

	Modified Nielsen teaches all the limitations of claim 1 as stated above. CIMT further teaches the distance between two opposing cell walls of greater thickness is equal to or greater than 3.175 millimeters (i.e. 3.6mm) (Paragraph [0028]).

Regarding Claim 8

	Modified Nielsen teaches all the limitations of claim 1 as stated above. CIMT further teaches the thickness of a cellular panel is not greater than 56 millimeters (i.e. 30 mm) (Paragraph [0028]).

Regarding Claim 9

	Modified Nielsen teaches all the limitations of claim 1 as stated above. CIMT further teaches each panel comprises a frame (7) defining the panel interior portion including a metallic cellular core (5) of a multiplicity of polygonal cells, and a skin (4/6) covering both the frame and the metallic cellular core (Paragraph [0025]).

Regarding Claim 10

	Modified Nielsen teaches all the limitations of claim 1 as stated above. CIMT further teaches the floor comprises an arrangement of a multiplicity of interconnected metallic cellular panels (Paragraph [0025]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Nielsen as applied to claim 1 above, and further in view of Bendixen et al. (US 6061993) (hereinafter Bendixen).
Regarding Claim 5

	Modified Nielsen teaches all the limitations of claim 1 as shown above.  Modified Nielsen does not teach each panel is joined to a neighboring structure by way of a butt joint or by way of a lap joint.  
	Bendixen teaches a floor (below – Fig. 1 and 2) comprising at least one cellular panel (1) comprising a metallic cellular core (3) of a multiplicity of polygonal cells each cell comprising at least two opposing horizontal walls coupled to one another at each distal end of each of the walls by at least one intersecting wall; wherein each panel is joined to a neighboring structure by way of a butt joint, as can be seen in Fig. 2 below (Col. 3, Ln. 1-32).  

    PNG
    media_image7.png
    583
    562
    media_image7.png
    Greyscale

Modified Nielsen and Bendixen are analogous inventions in the field of cellular panel flooring comprising a metallic core.  It would have been obvious to one skilled in the art at the time of filing to modify the floor of modified Nielsen with the teachings of joining panels by way of a butt joint as taught by Bendixen in order to ensure the floor panels are secured to each other and level.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733